DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Applicant’s election without traverse of the species A, FIGS. 1-7 and 10A-10B, in the reply filed on 9/1/2021 is acknowledged.
Claim 104 is withdrawn since the feature “wherein the encapsulation of the heat sensor comprises a substrate that comprises a solid core and further comprises a superstrate that comprises a tubular structure that sheaths the core” of claim 104 is not part of the elected species.
Claim 111 and its dependent claim 112 are withdrawn since the feature “wherein at least a portion of the heat sensor is disposed in a spiral pattern while in the second configuration” of claim 111 is not part of the elected species.
Claim 116 and its dependent claims 117-120 are withdrawn since the feature “a support structure comprising a core and a sleeve, wherein at least a portion of the heat sensing wire is disposed between the core and the sleeve” of claim 116 is not part of the elected species.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106 and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 106 recites “an expanded state” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an expanded state” of claim 101, line 18.  If they are the same, “an expanded state” of claim 106, line 3 should be “the expanded state”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 113 recites “substantially linear” in line 2, which is a relative term which renders the claim indefinite.  The term “substantially linear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Indeed, the specification does not use the term “substantially linear” or its variants.  It is not clear how straight or bent the heat sensing region can be in the first configuration so as to be considered “substantially linear”.  
Claim 113 recites “wherein the heat sensing region is substantially linear in the first configuration” in lines 1-2, but it is not clear what this recitation means.  In addition to the relative term “substantially linear” (see above paragraph), none of the embodiments show a linear or substantially linear heat sensing wire.1  If there is no linear or substantially linear heat sensing wire, it is not clear how one has a linear or substantially linear heat sensing region.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 101-103, 105-110, and 114-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, and 9-10 of U.S. Patent No. 10,182,725 (the ‘725 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
Claim 1 of the ‘725 patent has all the features of claim 101 of the present application.  With respect to the recitation “the encapsulation comprising an outer surface area that is the same whether the encapsulation is in the compressed state or in the expanded state” of claim 101 of the present application, claim 1 of the ‘725 patent includes the feature “the encapsulation defining the lateral perimeter of the heat sensor, wherein the lateral perimeter is the same whether the encapsulation is in the compressed state or in the expanded state”.  The “lateral perimeter of the heat sensor” is a subarea of the “outer surface” of the encapsulation.  Thus, claim 1 of the ‘725 patent includes the feature “the encapsulation comprising an outer surface area that is the same whether the encapsulation is in the compressed state or in the expanded state” since it includes a subarea of the outer surface area that is the same whether in the compressed state or in the expanded state.
Claim 2 of the ‘725 patent has all the features of claim 102 of the present application. 

Claim 6 of the ‘725 patent has all the features of claim 105 of the present application. 
Claim 7 of the ‘725 patent has all the features of claim 106 of the present application. 
Claim 9 of the ‘725 patent has all the features of claim 107 of the present application. 
Claim 10 of the ‘725 patent has all the features of claims 108-109 of the present application. 
Claim 1 of the ‘725 patent has all the features of claim 110 of the present application.  With respect to the recitation “wherein the encapsulation is configured to transition between a delivery state in which the heat sensing region has a first configuration and a deployed state in which the heat sensing region has a second configuration that is compliant to a wall on the anatomical vessel” of claim 110 of the present application, claim 1 of the ‘725 patent recites the narrower features  “wherein the encapsulation is configured to transition between a compressed state in which the encapsulation has a first cross-sectional profile and an expanded state in which the encapsulation has a second cross-sectional profile that is larger than the first cross-sectional profile”.  The compressed state of claim 1 of the ‘725 patent being narrower than the delivery state with a first configuration of claim 110 of the present application.  The expanded state of claim 1 of the ‘725 patent being narrower than the deployed state with a second configuration of claim 110 of the present application since the expanded state of the encapsulation of claim 1 of the ‘725 patent electrically isolates the heat sensing wire from an electrically conductive substance at an interior of the anatomical vessel (“the encapsulation being configured to electrically isolate the heat sensing wire from an electrically conductive substance at an interior of the anatomical vessel when the heat sensor is deployed within the vessel”) and contacts an 
With respect to the recitation “the encapsulation comprising an outer surface area that is the same whether the encapsulation is in the delivery state or in the deployed state”, claim 1 of the ‘725 patent includes the feature “the encapsulation defining the lateral perimeter of the heat sensor, wherein the lateral perimeter is the same whether the encapsulation is in the compressed state or in the expanded state”.  The “lateral perimeter of the heat sensor” is a subarea of the “outer surface” of the encapsulation.  Thus, claim 1 of the ‘725 patent includes the feature “the encapsulation comprising an outer surface area that is the same whether the encapsulation is in the compressed state or in the expanded state” since it includes a subarea of the outer surface area that is the same whether in the delivery state or in the deployed state.
Claim 3 of the ‘725 patent has all the features of claim 114 of the present application. 
Claim 10 of the ‘725 patent has all the features of claims 114-115 of the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 101-103, 105-110, and 113-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0298895 (Ghaffari), in view of U.S. Patent Application Publication No. 2003/0009165 (Edwards).
Ghaffari teaches a temperature sensor arrangement comprising a plurality of interconnected RTDs (paragraph 0151 of Ghaffari).  Edwards teaches that resistive wires are a suitable substitute for temperature sensors (paragraph 0088 of Edwards).  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the RTDs of Ghaffari with the resistive wires of Edwards because it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 101, the combination teaches a heat sensing system comprising:
a heat sensor that comprises: 
a heat sensing wire (each resistive wire of Edwards) formed of a single continuous one-piece wire having a resistivity that varies with temperature, the heat sensing wire extending along a continuous path that defines a heat sensing region;
a first connection interface (one of the interconnects 1020B of Ghaffari connecting to one of the resistive wires of Edwards) at a first end of the heat sensing wire at a first end of the continuous path; 
a second connection interface (another of the interconnects 1020B of Ghaffari connecting to the one of the resistive wires of Edwards) at a second end of the heat sensing wire at a second end of the continuous path, the first and second connection interfaces being the only connection interfaces in electrical contact with the heat sensing wire; and 

a controller coupled with the heat sensor, wherein the controller is configured to detect that heating of the heat sensing region at any location along the heat sensing wire 
With respect to claim 102, the combination teaches that the first and second connection interfaces are connected to respective first and second electrical leads via which the heat sensor can be electrically coupled with the controller (paragraphs 0084, 0120-0121, 0150-0160, and 0172 of Ghaffari; FIGS. 7-8 of Ghaffari).
With respect to claim 103, the combination teaches that the heat sensor further comprises a reference temperature sensor positioned in proximity to the heat sensing region (another one of the resistive wires different from the resistive wire that is considered to be the heating sensing wire – paragraphs 0151 and 0131 of Ghaffari; FIGS. 7-8 of Ghaffari; paragraph 0088 of Edwards), wherein the reference temperature sensor is configured to detect a reference temperature and communicate with the controller (paragraphs 0121, 0150-0160, and 0172 of Ghaffari), wherein the controller is configured to monitor the reference temperature, and wherein the controller is configured to detect that the heating of the heat sensing region at any location along the heat sensing wire has occurred by monitoring the changes to the overall electrical resistance of the heat sensing wire in relation to the reference temperature (all the sensor measurements are reviewed such that each temperature from the sensors are compared with each other and as a whole – such as in visual maps in paragraph 0122, 160, and 172 of Ghaffari).
With respect to claim 105, Ghaffari discloses the use of a disc that is resiliently flexible with an intrinsic bias toward the expanded state (paragraph 0188 of Ghaffari: “In certain embodiments such substrate is in the shape of a disk, said vessel covered with flexible and/or stretchable circuits described herein and having a multitude of electrodes. The disk can be 
With respect to claim 106, the combination teaches or suggests that the encapsulation is flexible, but not resiliently flexible, such that the encapsulation readily transitions between a compressed state and an expanded state, yet is intrinsically unbiased relative to each of the compressed and expanded states (paragraphs 0015-0016, 0135 and 0150-0155 of Ghaffari – inflatable but not stretchable).
With respect to claim 107, the combination teaches or suggests that the controller is further configured to activate an alarm when a temperature is detected by the controller that reaches or exceeds a threshold value, wherein a change in the temperature is related to the overall electrical resistance of the heat sensing wire (paragraphs 0016, 0022, 0119, 0131, 0135-0137, 0151, 0160, 0164, 0166, and 0172 of Ghaffari; FIG. 28 and paragraph 0088 of Edwards).
With respect to claim 108, the combination teaches or suggests that the controller is further configured to monitor the changes to the electrical resistance of the heat sensing wire (paragraphs 0016, 0022, 0119, 0131, 0135-0137, 0151, 0160, 0164, 0166, and 0172 of Ghaffari; FIG. 28 and paragraph 0088 of Edwards).
With respect to claim 109, the combination teaches or suggests that the controller is further configured to determine a rate of change of a temperature profile that is monitored by the controller, wherein the rate of change is determined by measuring the changes to the overall electrical resistance of the heat sensing wire over time (paragraphs 0016, 0022, 0119, 0131, 
With respect to claim 110, the combination teaches a heat sensing system comprising:
a heat sensor that comprises: 
a heat sensing wire (each resistive wire of Edwards) formed of a single continuous one-piece wire having a resistivity that varies with temperature, the heat sensing wire extending along a continuous path that defines a heat sensing region;
a first connection interface (one of the interconnects 1020B of Ghaffari connecting to one of the resistive wires of Edwards) at a first end of the heat sensing wire at a first end of the continuous path; 
a second connection interface (another of the interconnects 1020B of Ghaffari connecting to the one of the resistive wires of Edwards) at a second end of the heat sensing wire at a second end of the continuous path, the first and second connection interfaces being the only connection interfaces in electrical contact with the heat sensing wire; and 
an encapsulation (FIGS. 7-8 of Ghaffari; paragraphs 0015-0016, 0135, and 0150-0155 of Ghaffari), covering the heat sensing wire, the encapsulation being configured to electrically isolate the heat sensing wire from an electrically conductive substance at an interior of an anatomical vessel when the heat sensor is deployed within the vessel (FIGS. 7-8 of Ghaffari; paragraphs 0015-0016, 0135, and 0150-0155 of Ghaffari), and the encapsulation being configured to permit heat transfer to, from, or both to and from the heat sensing wire (the thin 
a controller configured to couple with the heat sensor, wherein the controller is configured to detect that heating of the heat sensing region at any location along the heat sensing wire has occurred due to changes to an overall electrical resistance of the heat sensing wire (the controller 1200 of Ghaffari – paragraphs 0120-0121, 0150-0160, and 0172 of Ghaffari).
With respect to claim 113, the combination teaches or suggests that the heat sensing region is substantially linear in the first configuration (each resistive wire of Edwards is substantially linear).
With respect to claim 114, the combination teaches or suggests that the controller is further configured to monitor the changes to the electrical resistance of the heat sensing wire (paragraphs 0016, 0022, 0119, 0131, 0135-0137, 0151, 0160, 0164, 0166, and 0172 of Ghaffari; FIG. 28 and paragraph 0088 of Edwards).
.

Claim 105 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghaffari , in view of Edwards, and further in view of U.S. Patent No. 5,938,660 (Swartz).
Ghaffari teaches the use of an inflatable body or a disk as part of the encapsulation (paragraphs 0013 and 0188).  Swartz teaches such a compressible disk that is a substitute for an inflatable body (col. 15, lines 10-30 and FIGS. 8-10 of Swartz).  It would have been obvious at the time of invention to use a disc that is resiliently flexible with an intrinsic bias toward the expanded state in place of the inflatable balloon since it is a simple substitution of one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is not entirely clear if this recitation is present in the elected species.  The Applicant asserts that it is present in the elected species but, as best as the Examiner can determine, the Examiner cannot find such a feature in the elected species or any of the other species.